Citation Nr: 0910439	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  05-25 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
postoperative residuals of bilateral hammertoes, and if so, 
whether the Veteran is entitled to service connection for 
that disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. E., Associate Counsel




INTRODUCTION

The Veteran had active service from June 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The issue of entitlement to service connection for 
postoperative residuals of bilateral hammertoes is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection 
for postoperative residuals of bilateral hammertoes was 
previously denied by the RO in June 2003 on the basis that 
there was no evidence of aggravation.  The Veteran did not 
perfect an appeal.  The RO confirmed that decision in 
September 2004.

2.  Evidence pertaining to the Veteran's postoperative 
residuals of bilateral hammertoes received since the June 
2003 rating decision is neither cumulative nor redundant, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the June 2003 rating decision is new 
and material, and the Veteran's claim for service connection 
for postoperative residuals of bilateral hammertoes is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2008).  In this 
case, the Board is reopening the claim.  Consequently, the 
Board finds that any lack of notice and/or development, which 
may have existed under the VCAA, cannot be considered 
prejudicial to the Veteran, and remand for such notice and/or 
development would be an unnecessary use of VA time and 
resources.

II.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for Postoperative 
Residuals of Bilateral Hammertoes

Notwithstanding determinations by the RO that new and 
material evidence has been received to reopen the Veteran's 
claim, it is noted that on its own, the Board is required to 
determine whether new and material evidence has been 
presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The record, with respect to this claim, reflects that the 
original claim for service connection was denied by a 
December 1968 rating decision, at which time the RO found 
that the Veteran's foot surgery improved rather than 
aggravated his feet.  This decision became final.  In May 
1998, the RO found that no new and material evidence had been 
submitted and the Veteran's claim remained unopened.  The 
Veteran appealed this decision, a hearing was conducted in 
November 1999, and the BVA remanded the claim in April 2000 
to obtain the transcript of a RO hearing.  The BVA 
subsequently remanded the claim again in October 2000 to 
obtain treatment records, personnel files, and to inform the 
Veteran that a statement was needed from his private doctor.  
In January 2002, the BVA denied the Veteran's claim regarding 
whether new and material evidence had been submitted.  
Subsequently, the Veteran submitted additional evidence and 
requested to have his file reopened in December 2002.  The RO 
denied the claim in June 2003, on the basis that no new and 
material evidence had been submitted to show that the surgery 
had aggravated the Veteran's disability.  The Veteran was 
notified of his right to appeal that decision in June 2003.  
The Veteran did not file a timely notice of disagreement with 
that rating decision, and accordingly, the June 2003 rating 
decision became final when the Veteran did not perfect his 
appeal within the statutory time limit.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  As such, the Veteran's claim for 
service connection may only be opened if new and material 
evidence is submitted.

In this instance, since the June 2003 rating decision denied 
the claim on the basis that there was no evidence that 
surgery or service aggravated the Veteran's foot disability, 
the Board finds that new and material evidence would consist 
of evidence or description that the Veteran's foot disability 
was aggravated by surgery or service.

Evidence received since the June 2003 rating decision 
consists of numerous records and documents.  Specifically, in 
February 2004, the Veteran submitted a treatment record from 
Dr. Lombardo, dated October 2002, that states the Veteran has 
permanent degenerative changes to his right foot secondary to 
the postoperative infection, which occurred during service.  
The Board has noted that the claims file contains a copy of 
the Lombardo record indicating that it was received in 
February 2003 (i.e., prior to the June 2003 decision).  
However, the record apparently was not associated with the 
claims file or considered at the time of the June 2003 
decision.  In this regard, the document is not mentioned in 
the June 2003 decision, and the document is placed above the 
decision in the claims file, indicating it was added later.  

As a result, it must be stated that this additional evidence 
is neither cumulative nor redundant, and it is material since 
the evidence raises the possibility of substantiating the 
claim of service connection.  38 C.F.R. § 3.156(a).  The 
Board determines that the claim of service connection for 
postoperative residuals of bilateral hammertoes is reopened.

The Board has reopened the claim of service connection for 
postoperative residuals of bilateral hammertoes, and is 
remanding the claim, as will be discussed below.  The Board 
has not taken any adverse action on the claim, and any 
deficiencies regarding duties to notify and to assist the 
Veteran that may exist in this case are not prejudicial to 
the Veteran at this time.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for postoperative 
residuals of bilateral hammertoes, to this extent, the appeal 
is granted.


REMAND

The claim of service connection for postoperative residuals 
for bilateral hammertoes has been reopened.  In light of the 
evidence presented, additional development is necessary.  

The Veteran has maintained a long-standing, credible account 
of his disability.  The Veteran asserts that his feet did not 
bother him before service, but that wearing ill-fitting boots 
in service damaged his feet, making them very painful and 
deformed.  Additionally, the Veteran asserts that he was 
personally assaulted by a drill instructor during basic 
training when he was struck on the toes with the butt of a 
rifle.  The Veteran also contends that the surgery performed 
on his toes during service ultimately increased his foot 
pain.

Service treatment records were reviewed.  The Veteran's 
entrance examination from June 1966 noted abnormal lower 
extremities.  Abnormal feet appears to have been checked and 
then written over, with the only abnormality described in 
detail relating to lower extremities, which excluded the 
feet.  There are numerous consultations regarding foot pain 
in the records.  Starting in June 1966, the Veteran 
complained of foot pain.  The Veteran was sent to the 
podiatry clinic in August 1966, where the only description of 
the cause of pain in his feet was corns and calluses, which 
were reduced.  An order for the Veteran's boots to be 
refitted was submitted.  After other numerous complaints of 
foot pain, the Veteran again had an orthopedic consult in 
November 1966.  The doctor stated the Veteran had mild pes 
planus bilaterally, with considerable clawing of the lateral 
four toes on both feet, a dorsal bunion on the third toe, and 
a callus formation beneath the metatarsal heads.  It was 
suggested that the Veteran might benefit from a Jones 
procedure on his toes.  In February 1967, the Veteran 
underwent a Jones procedure, bilaterally.  However, the right 
foot became severely infected.  After the surgery, the 
Veteran continued to complain of foot pain, and had a 
permanent three profile, which consisted of no marching or 
prolonged standing.  In June 1967, the Veteran was diagnosed 
with metatarsalgia and painful feet.  The Veteran continued 
to visit the orthopedic clinic for foot pain and stated that 
his boots still hurt his feet.  The Veteran's discharge 
examination from April 1968 reported that he had a chronic 
congenital foot problem.

Post-service treatment records have also been reviewed.  
Numerous records show complaints and treatment for foot 
problems, including a physician statement in October 2002 
that the Veteran suffers permanent degenerative changes to 
his right foot secondary to the postoperative infection that 
occurred during service.  

Additionally, the Veteran was afforded a VA examination in 
October 1968.  The examiner stated the Veteran had immobile 
second and third toes of the right foot that was secondary to 
the operation, and examination of the right foot revealed 
degenerative arthritic and/or post-traumatic changes of the 
joints.  The examiner's summary included the diagnosis of 
postoperative fusions, third proximal interphalangeal joint 
and osteoarthritic changes of the second proximal 
interphalangeal joint and third metatarsophalangeal joint.

The VA has a duty to afford a veteran a medical examination 
or obtain a medical opinion when necessary to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d).  When the medical 
evidence is not adequate, the VA must supplement the record 
by seeking an advisory opinion or ordering another 
examination.  See McLendon v Principi, 20 Vet. App. 79 
(2006).  A remand is necessary to afford the Veteran a VA 
examination with a nexus opinion in order to ascertain 
whether the Veteran's current foot disability is related to 
service.

Additionally, all updated treatment records should be 
obtained, and the Veteran should be provided with notice 
conforming to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a notice that 
informs him how effective dates and 
disability ratings are formulated.

2.  Obtain and associate with the 
claims file all updated treatment 
records.  Ask the Veteran if he has 
recently received treatment for his 
feet from any facility and obtain and 
associate with the claims file any such 
records. 

3.  Afford the Veteran a VA examination 
for postoperative residuals of bilateral 
hammertoes.  Specifically inform the 
Veteran that a new VA examination is 
necessary to determine whether his 
current foot disability was caused or 
aggravated by the surgery that occurred 
during service.

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly the service 
treatment records, and offer comments and 
an opinion addressing whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) that the 
Veteran's current postoperative residuals 
of bilateral hammer toes had its onset 
during service, were aggravated during 
service, or are in any other way causally 
related to service or to the injury that 
he described he sustained during his 
active service.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
The claims folder must be provided to the 
examiner for review.  The examiner must 
state in the examination report that the 
claims folder has been reviewed.

4.  After all of the above actions have 
been completed, readjudicate his claim.  
If the claim remains denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


